HOFFMAN, Presiding Judge,
concurring in result with opinion.
I concur in the result reached by the majority in this case. Nevertheless, I find the reasoning expressed in the majority opinion erroneous. Specifically, the majority incorrectly holds that a city common council has exclusive authority to fix the amount of the firefighter clothing allowance under IC 1971, 19-1-10-1 (1980 Burns Supp.).
Analysis of this problem begins with three statutes. IC 1971, 19-1-10-1;
“All cities of the first, second, third, fourth and fifth classes having regularly organized and paid police and fire departments shall provide for use by the active members of such police and fire departments of all uniforms, clothing, arms and equipment necessary to the performance of their respective duties: Provided, That after one [1] year of regular service in said departments, any such member thereof may be required by such city to furnish and maintain all of his uniform, clothing, arms and equipment upon the payment to such member by such city an annual cash allowance of not less than two hundred dollars [$200]: Provided further, That a city of first, second, third, fourth, or fifth class may credit such a uniform allowance to each individual officer as against his purchases during any calendar year and provide for the payment of any cash balance remaining at the end of the calendar year.”
IC 1971, 18-1-11-2;
“The annual pay of all policemen, firemen and other appointees shall be fixed by ordinance of the common council; and it shall be lawful in such ordinance to grade the members of such forces and to regulate their pay, not only by rank, but by their length of service,
and IC 1971,18-2-l-10(b);
“The salaries of each and every appointive officer, employee, deputy, assistant *128and departmental and institutional head shall be fixed by the mayor subject to the approval of the common council: Provided, That the provisions of this subsection shall not apply to the manner of fixing and the amount of compensation paid by any city to the members of the police and fire departments.”
(Emphases added.) This Court has held that the latter two statutes reserve to the city common council the sole authority to fix salaries of firemen in that city. Fort Wayne, etc. v. City of Fort Wayne (1980), Ind.App., 408 N.E.2d 1295; City of Gary v. State ex rel. Paris (1980), Ind.App., 406 N.E.2d 1247. The question remains whether the city council also has the sole authority to fix the clothing allowance for those same firemen as provided in 19-1-10-1.
The majority concedes that the terms “annual pay” in 18-1-11-2 and “salary” as used in 18-2-1 — 10(b) are synonymous. In addition, the word “compensation” in 18-2-l-10(b) is deemed to have a broad definition including not only “salary” (and “annual pay”) but also the “annual cash allowance” for clothing granted by 19-1 — 10-1. Hence, the majority reasons that since 18-2-1-10(b) excludes firefighter “compensation,” including the clothing allowance, from the budgetary powers of the mayor, the amount of the annual clothing allowance is in the exclusive control of the city council. This, clearly, was not the intent of the Legislature.
IC 1971, 18 — 2—1—10(b) permits the mayor of a city to fix the salary of every appointive officer of that city except for the salaries of policemen and firemen. 18-2-1-10(b), standing alone, says nothing about who is to set policemen and firemen salaries. 18-1-11-2, on the other hand, says that such salaries shall be fixed by the common council. Moreover, 18-1-11-2 only grants to the council exclusive authority to fix “annual pay” of firemen and does not dictate that the council shall set anything but annual pay of police officers and firefighters. As such, the majority’s broad definition of compensation in 18-2-l-10(b) requires exclusion from the mayor’s budgetary powers all types of remuneration for firemen while 18-1-11 — 2 grants the city council the power to fix only the annual pay of firemen. In this way, the majority definitions leave those types of “compensation” above and beyond “annual pay” or “salaries” to be set by someone other than the mayor or the city council. The majority allegedly cures this defect by equating “allowance” as in “annual cash allowance” with “salary.”
In support of its decision to equate “allowance” and “salary,” the majority cites Hilligoss v. LaDow (1977), Ind.App., 368 N.E.2d 1365 appeal dismissed, 436 U.S. 942, 98 S.Ct. 2840, 56 L.Ed.2d 783, (holding that the annual clothing allowance is not “salary” for purposes of computing pension benefits); see also Lugar v. State ex rel. Lee (1978), Ind., 383 N.E.2d 287 (citing Hilligoss with approval). In that opinion, this Court stated: “Depending upon the context in which it is used, the term ‘allowance’ may or may not be synonymous with salary.” 368 N.E.2d at 1371. The majority here uses this language to justify its conclusion that allowance and salary are equivalent in this case. However, the majority fails to note ’ that the Hilligoss statement quoted above is qualified in footnote 9 of that opinion:
“In general, a salary is always earned, whereas the term ‘allowance’ may refer either to a gratuity or a repayment. Webster’s Third New International Dictionary (1971), p. 58, defines allowance as ‘a sum granted as reimbursement or a bounty, or as appropriate for any purpose . . .; a fixed and, usually, restricted quantity.’ ” 368 N.E.2d at 1371, n. 9.
Subject to this qualification, then, and based firmly on this Court’s decision in Hil-ligoss, one must conclude that “allowance” and “salary” are synonymous only when the allowance is earned. Certainly the clothing allowance at issue here is not earned and is therefore not salary.
In Hilligoss, this Court defined “salary” as “remuneration which is paid on a regular and periodic basis in exchange for services.” 368 N.E.2d at 1371. The clothing allowance, however, is not paid in exchange for services:
*129“The allowance is thus intended to help the recipient offset whatever cleaning, repair, and replacement costs he or she is likely to incur in furnishing and maintaining uniform, clothing, arms and equipment. Although some recipients may not use the full allotment for these purposes, the amount that is unused bears no relation to the recipient’s services. It is simply a reward for conserving those items, with the amount varying in direct relation to the recipient’s conservation efforts.” (Emphasis added.) 368 N.E.2d at 1371-1372.
Accordingly, although the annual clothing allowance may be a part of the broader definition of “compensation,” see Hiiligoss, 368 N.E.2d at 1371, it is not salary.
A reading of 18-1-11 — 2 indicates that the Indiana Legislature intended that the city council be responsible only for setting the amount of the “annual pay” or “salary” of firemen. Consistent with this intent, where the Legislature forbade the mayor from fixing firefighter compensation in 18-2-1-10(b) the word “compensation” was intended to be limited by the term “salaries” as well as “annual pay.” Since this Court is bound by the intent of the Legislature in applying statutory law, see Dague v. Piper Aircraft Corp. (1981), Ind., 418 N.E.2d 207, I would hold that a city council does not have the exclusive power to fix the annual clothing allowance for city firefighters.
The logic behind the division of powers regarding firefighter salaries and firefighter clothing allowance is clear. The Legislature intended that the city council have exclusive power to set firefighters’ salaries and that it only have authority to decrease other budgetary items related to the fire department submitted to it by the mayor. See IC 1971, 18-1-11-1 and 18-1-6-6.1 As applied to the facts before this Court, the Gary Common Council had no power to increase the clothing allowance for firemen as budgeted by the mayor. IC 1971, 18-1-6-6.
I vote to affirm the trial court decision.

. IC 1971, 18-1-6-6 reads in part:
“It shall be the duty of the committee of finance of the common council thereupon to prepare an ordinance fixing the rate of taxation for the ensuing year, and also an ordinance making appropriations by items for the use of the various executive departments and other city purposes for the ensuing year.
Such ordinance may reduce any estimated item for any executive department, from the figure submitted in the report of the city controller, but shall not Increase the same unless recommended by the mayor.”
This statute has since been amended. See footnote 4 of majority opinion,